EXHIBIT 10.1
 
MEDIWARE INFORMATION SYSTEMS, INC.
 
2011 EQUITY INCENTIVE PLAN
 
Article 1
GENERAL
 
Section 1.1                      Purpose, Effective Date and Term.  The purpose
of this Mediware Information Systems, Inc. 2011 Equity Incentive Plan (the
“Plan”) is to promote the long-term financial success of Mediware Information
Systems, Inc., a New York corporation (the “Company”), and any Subsidiary by
providing a means to attract, retain and reward individuals who can and do
contribute to such success and to further align their interests with those of
the Company’s shareholders.  The “Effective Date” of the Plan is October 24,
2011, subject to approval of the Plan by the Company’s shareholders.  The Plan
shall remain in effect as long as any awards under it are outstanding; provided,
however, that no awards may be granted under the Plan after the ten-year
anniversary of the Effective Date.
 
Section 1.2                      Administration.  The authority to control and
manage the operation of the Plan shall be vested in a committee of the Board
(the “Committee”), in accordance with Section 5.1.
 
Section 1.3                      Participation.  Each employee or Director of,
or service provider to, the Company or any Subsidiary of the Company who is
granted an award in accordance with the terms of the Plan shall be a
“Participant” in the Plan.  Awards under the Plan shall be limited to employees
and Directors of, and service providers to, the Company or any Subsidiary;
provided, however, that an award (other than an award of an ISO) may be granted
to an individual prior to the date on which he or she first performs services as
an employee or a Director, provided that such award does not become vested prior
to the date such individual commences such services.
 
Section 1.4                      Definitions.  Capitalized terms in the Plan
shall be defined as set forth in the Plan (including the definition provisions
of Article 8).
 
 
Article 2
AWARDS
 
Section 2.1                      General.  Any award under the Plan may be
granted singularly, in combination with another award (or awards), or in tandem
whereby the exercise or vesting of one award held by a Participant cancels
another award held by the Participant.  Each award under the Plan shall be
subject to the terms and conditions of the Plan and such additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to such award and as evidenced in the Award Agreement.  Subject to the
provisions of Section 2.6, an award may be granted as an alternative to or
replacement of an existing award under (i) the Plan; (ii) any other plan of the
Company or any Subsidiary; (iii) any Prior Plan; or (iv) as the form of payment
for grants or rights earned or due under any other compensation plan or
arrangement of the Company or any Subsidiary, including without limitation the
plan of any entity acquired by the Company or any Subsidiary.  The types of
awards that may be granted under the Plan include:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Stock Options.  A stock option represents the right to purchase
shares of Stock at an Exercise Price established by the Committee.  Any option
may be either an incentive stock option (an “ISO”) that is intended to satisfy
the requirements applicable to an “incentive stock option” described in Code
Section 422(b) or a non-qualified option that is not intended to be an ISO,
provided, however, that no ISOs may be:  (i) granted after the ten-year
anniversary of the earlier of the Effective Date or shareholder approval of the
Plan; or (ii) granted to a non-employee.  Unless otherwise specifically provided
by its terms, any option granted under the Plan shall be a non-qualified
option.  Any ISO granted under this Plan that does not qualify as an ISO for any
reason shall be deemed to be a non-qualified option.  In addition, any ISO
granted under this Plan may be unilaterally modified by the Committee to
disqualify such option from ISO treatment such that it shall become a
non-qualified option.
 
(b)           Stock Appreciation Rights.  A stock appreciation right (an “SAR”)
is a right to receive, in cash, Stock or a combination of both (as shall be
reflected in the Award Agreement), an amount equal to or based upon the excess
of: (i) the Fair Market Value of a share of Stock at the time of exercise; over
(ii) an Exercise Price established by the Committee.
 
(c)           Stock Awards.  A stock award is a grant of shares of Stock or a
right to receive shares of Stock (or their cash equivalent or a combination of
both) in the future.  Such awards may include, but shall not be limited to,
bonus shares, stock units, performance shares, performance units, restricted
stock or restricted stock units or any other equity-based award as determined by
the Committee.
 
(d)           Cash Incentive Awards.  A cash incentive award is the grant of a
right to receive a payment of cash, determined on an individual basis or as an
allocation of an incentive pool (or Stock having a value equivalent to the cash
otherwise payable) that is contingent on the achievement of performance
objectives established by the Committee.
 
Section 2.2                      Exercise of Options and SARs.  An option or SAR
shall be exercisable in accordance with such terms and conditions and during
such periods as may be established by the Committee.  In no event, however,
shall an option or SAR expire later than ten (10) years after the date of its
grant (five (5) years in the case of a 10% Shareholder with respect to an ISO). 
The “Exercise Price” of each option and SAR shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant (or, if greater, the
par value of a share of Stock); provided, however, that the Exercise Price of an
ISO shall not be less than 110% of Fair Market Value of a share of Stock on the
date of grant in the case of a 10% Shareholder; further, provided, that, to the
extent permitted under Code Section 409A, the Exercise Price may be higher or
lower in the case of options or SARs granted in replacement of existing awards
held by an employee, Director or service provider granted under a Prior Plan or
by an acquired entity.  The payment of the Exercise Price of an option shall be
by cash or, subject to limitations imposed by applicable law, by such other
means as the Committee may from time to time permit, including:  (a) by
tendering, either actually or by attestation, shares of Stock acceptable to the
Committee, and valued at Fair Market Value as of the day of exercise; (b) by
irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the option and to remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise; (c) with respect to options, payment through a net exercise such
that, without the payment of any funds, the Participant may exercise the option
and receive the net number of shares of Stock equal in value to (i) the number
of shares of Stock as to which the option is being exercised, multiplied by (ii)
a fraction, the numerator of which is the Fair Market Value (on such date as is
determined by the Committee) less the Exercise Price, and the denominator of
which is such Fair Market Value (the number of net shares of Stock to be
received shall be rounded down to the nearest whole number of shares of Stock);
(d) by personal, certified or cashiers’ check; (e) by other property deemed
acceptable by the Committee; or (f) by any combination thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.3                      Performance-Based Compensation. Any award under
the Plan which is intended to be “performance-based compensation” within the
meaning of Code Section 162(m) shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code Section
162(m), as may be determined by the Committee.  The grant of any award and the
establishment of performance measures that are intended to be performance-based
compensation shall be made during the period required under Code Section 162(m).
 
(a)           Performance Measures.  Such performance measures may be based on
any one or more of the following: earnings (e.g., earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization; or
earnings per share); financial return ratios (e.g., return on investment, return
on invested capital, return on equity or return on assets); increase in revenue,
operating or net cash flows; cash flow return on investment; total stockholder
return; market share; net operating income, operating income or net income; debt
load reduction; expense management; economic value added; stock price; book
value; overhead; assets, asset quality level, charge offs, regulatory
compliance, improvement of financial rating, achievement of balance sheet or
income statement objectives, improvements in capital structure, profitability,
profit margins, budget comparisons and strategic business objectives, consisting
of one or more objectives based on meeting specific cost targets, business
expansion goals and goals relating to acquisitions or divestitures.  Performance
measures may be based on the performance of the Company as a whole or of any one
or more Subsidiaries, business units of the Company or a Subsidiary or a
specific, or group of, product lines and may be measured relative to a peer
group, an index or a business plan.
 
(b)           Partial Achievement.  The terms of any award may provide that
partial achievement of the performance measures may result in a payment or
vesting based upon the degree of achievement.  In addition, partial achievement
of performance measures shall apply toward a Participant’s individual
limitations as set forth in Section 3.3.
 
(c)           Extraordinary Items.  In establishing any performance measures,
the Committee may provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management’s Discussion and Analysis
section of the Company’s annual report:  (i) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions.  To the extent not specifically excluded, such
effects shall be included in any applicable performance measure.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Adjustments.  Pursuant to this Section 2.3, in certain
circumstances the Committee may adjust performance measures; provided, however,
no adjustment may be made with respect to an award that is intended to be
performance-based compensation, except to the extent the Committee exercises
such negative discretion as is permitted under applicable law for purposes of an
exception under Code Section 162(m).  If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or any Subsidiary conducts its
business or other events or circumstances render current performance measures to
be unsuitable, the Committee may modify such performance measures, in whole or
in part, as the Committee deems appropriate.  If a Participant is promoted,
demoted or transferred to a different business unit during a performance period,
the Committee may determine that the selected performance measures or applicable
performance period are no longer appropriate, in which case, the Committee, in
its sole discretion, may: (i) adjust, change or eliminate the performance
measures or change the applicable performance period; or (ii) cause to be made a
cash payment to the Participant in an amount determined by the Committee.
 
Section 2.4                      Dividends and Dividend Equivalents.  Any award
under the Plan may provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to shares of Stock subject
to the award, which payments may be either made currently or credited to an
account for the Participant, may be settled in cash or Stock and may be subject
to restrictions similar to the underlying award.
 
Section 2.5                      Deferred Compensation.  If any award would be
considered “deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award Agreement,
without the consent of the Participant, to avoid the application of, or to
maintain compliance with, Code Section 409A.  Any amendment by the Committee to
the Plan or an Award Agreement pursuant to this Section 2.5 shall maintain, to
the extent practicable, the original intent of the applicable provision without
violating Code Section 409A.  A Participant’s acceptance of any award under the
Plan constitutes acknowledgement and consent to such rights of the Committee,
without further consideration or action.  Any discretionary authority retained
by the Committee pursuant to the terms of this Plan or pursuant to an Award
Agreement shall not be applicable to an award which is determined to constitute
Deferred Compensation, if such discretionary authority would contravene Code
Section 409A.
 
Section 2.6                      Repricing of Awards.  Except for adjustments
pursuant to Section 3.4 (relating to the adjustment of shares), and reductions
of the Exercise Price approved by the Company’s shareholders, the Exercise Price
for any outstanding option or SAR may not be decreased after the date of grant
nor may an outstanding option or SAR granted under the Plan be surrendered to
the Company as consideration for the grant of a replacement option or SAR with a
lower exercise price.
 
Section 2.7                      Forfeiture of Awards.  Unless specifically
provided to the contrary in an Award Agreement, upon notification of Termination
of Service for Cause, any outstanding award, whether vested or unvested, held by
a Participant shall terminate immediately, the award shall be forfeited and the
Participant shall have no further rights thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 3
SHARES SUBJECT TO PLAN
 
Section 3.1                      Available Shares.  The shares of Stock with
respect to which awards may be made under the Plan shall be shares currently
authorized but unissued, currently held or, to the extent permitted by
applicable law, subsequently acquired by the Company, including shares purchased
in the open market or in private transactions.
 
Section 3.2                      Share Limitations. 
 
(a)           Share Reserve.  Subject to the following provisions of this
Section 3.2, the maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries in the aggregate under the Plan shall be
2,000,000 shares of Stock (all of which may be granted as ISOs to the extent
that such shares are granted under the Plan).  As of the date of shareholder
approval, no further awards shall be granted pursuant to the Prior Plans.  The
aggregate number of shares available for grant under this Plan (including the
number that may be granted as ISOs and as awards other than options and SARs)
and the number of shares of Stock subject to outstanding awards shall be subject
to adjustment as provided in Section 3.4.
 
(b)           Reuse of Shares.  To the extent any shares of Stock covered by an
award (including stock awards), under the Plan are forfeited or are not
delivered to a Participant or beneficiary for any reason, including because the
award is forfeited, canceled or settled in cash, such shares shall not be deemed
to have been delivered for purposes of determining the maximum number of shares
of Stock available for delivery under the Plan and shall again become eligible
for issuance under the Plan.  Any shares of Stock that are covered under the
terms of a Prior Plan award which would otherwise become available for reuse
under the terms of a Prior Plan shall instead become available for issuance
under the Plan.  With respect to SARs that are settled in Stock, only actual
shares delivered shall be counted for purposes of these limitations.  If the
Exercise Price of any option granted under the Plan is satisfied by tendering
shares of Stock to the Company (whether by actual delivery or by attestation and
whether or not such surrendered shares were acquired pursuant to any award
granted under the Plan), only the number of shares of Stock issued net of the
shares of Stock tendered shall be deemed delivered for purposes of determining
the maximum number of shares of Stock available for issuance under the Plan.
 
Section 3.3                      Limitations on Grants to Individuals.  With
respect to awards, the following limitations shall be applicable:
 
(a)           Options and SARs.  The maximum number of shares of Stock that may
be subject to options or SARs granted to any one Participant during any calendar
year and are intended to be “performance-based compensation” (as that term is
used for purposes of Code Section 162(m)) and then only to the extent that such
limitation is required by Code Section 162(m), shall be 400,000.  For purposes
of this Section 3.3(a), if an option is in tandem with an SAR, such that the
exercise of the option or SAR with respect to a share of Stock cancels the
tandem SAR or option right, respectively, with respect to such share, the tandem
option and SAR rights with respect to each share of Stock shall be counted as
covering but one share of Stock for purposes of applying the limitations of this
Section 3.3(a).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Stock Awards.  The maximum number of shares of Stock that may be
subject to stock awards described under Section 2.1(c) which are granted to any
one Participant during any calendar year and are intended to be
“performance-based compensation” (as that term is used for purposes of Code
Section 162(m)) and then only to the extent that such limitation is required by
Code Section 162(m), shall be 200,000.
 
(c)           Cash Incentive Awards and Stock Awards Settled in Cash.  The
maximum dollar amount that may be payable to a Participant pursuant to cash
incentive awards described under Section 2.1(d) or cash-settled stock awards
under Section 2.1(c) which are granted to any one Participant during any
calendar year and are intended to be performance-based compensation (as that
term is used for purposes of Code Section 162(m)) and then only to the extent
that such limitation is required by Code Section 162(m), shall be $2,000,000.
 
(d)           Dividend, Dividend Equivalents and Earnings.  For purposes of
determining whether an award is intended to be qualified as performance-based
compensation under the foregoing limitations of this Section 3.3, (i) the right
to receive dividends and dividend equivalents with respect to any award which is
not yet vested shall be treated as a separate award, and (ii) if the delivery of
any shares or cash under an award is deferred, any earnings, including dividends
and dividend equivalents, shall be disregarded.
 
(e)           Partial Performance.  Notwithstanding the preceding provisions of
this Section 3.3, if in respect of any performance period or restriction period,
the Committee grants to a Participant awards having an aggregate dollar value
and/or number of shares less than the maximum dollar value and/or number of
shares that could be paid or awarded to such Participant based on the degree to
which the relevant performance measures were attained, the excess of such
maximum dollar value and/or number of shares over the aggregate dollar value
and/or number of shares actually subject to awards granted to such Participant
shall be carried forward and shall increase the maximum dollar value and/or the
number of shares that may be awarded to such Participant in respect of the next
performance period in respect of which the Committee grants to such Participant
an award intended to qualify as “performance-based compensation” (as that term
is used for purposes of Code Section 162(m)), subject to adjustment pursuant to
Section 3.4 hereof.
 
Section 3.4                      Corporate Transactions.  To the extent
permitted under Section 409A, to the extent applicable, in the event of a
corporate transaction involving the Company or the shares of Stock of the
Company (including any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), all outstanding awards under the Plan and
the Prior Plans, the number of shares reserved for issuance under the Plan and
the Prior Plans under Section 3.2 and each of the specified limitations set
forth in Section 3.3 shall automatically be adjusted to proportionately and
uniformly reflect such transaction (but only to the extent that such adjustment
will not affect the status of an award intended to qualify as “performance-based
compensation” under Code Section 162(m), if applicable); provided, however, that
the Committee may otherwise adjust awards (or prevent such automatic adjustment)
as it deems necessary, in its sole discretion, to preserve the benefits or
potential benefits of the awards and the Plan.  Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding awards; (iii) adjustment of the Exercise Price of outstanding
options and SARs; and (iv) any other adjustments that the Committee determines
to be equitable (which may include, (A) replacement of awards with other awards
which the Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (B) cancellation of the
award in return for cash payment of the current value of the award, determined
as though the award were fully vested at the time of payment, provided that in
the case of an option or SAR, the amount of such payment shall be the excess of
the value of the Stock subject to the option or SAR at the time of the
transaction over the Exercise Price; provided, that no such payment shall be
required in consideration of the award if the Exercise Price is greater than the
value of the Stock at the time of such corporate transaction or event).
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.5                      Delivery of Shares.  Delivery of shares of
Stock or other amounts under the Plan shall be subject to the following:
 
(a)           Compliance with Applicable Laws.  Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits under the Plan unless
such delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.
 
(b)           Certificates.  To the extent that the Plan provides for the
issuance of shares of Stock, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange.
 
 
Article 4
CHANGE IN CONTROL
 
Section 4.1                      Consequence of a Change in Control.  Subject to
the provisions of Section 3.4 (relating to the adjustment of shares), and except
as otherwise provided in the Plan or in the terms of any Award Agreement:
 
(a)           At the time of a Change in Control, all options and SARs then held
by the Participant shall become fully exercisable immediately upon the Change in
Control (subject to the expiration provisions otherwise applicable to the option
or SAR).
 
(b)           At the time of a Change in Control, all stock awards described in
Section 2.1(c) or cash incentive awards described in Section 2.1(d) shall be
fully earned and vested immediately upon the Change in Control.
 
Section 4.2                      Definition of Change in Control. 
 
For purposes of the Plan, “Change in Control” shall mean the first to occur of:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           the acquisition by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of either the
then outstanding Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following transactions shall not constitute a Change in Control: (A) an
acquisition by the Company, (B) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company, (C) an acquisition by an
entity owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Stock, or (D) an
acquisition by an entity pursuant to a Business Combination (as defined in
subsection (c) of this Section 4.2) that satisfies clauses (A), (B) and (C) of
such subsection;
 
(b)           the following individuals cease for any reason to constitute a
majority of the Company’s Directors then serving: individuals who as of the date
hereof constitute the Board (the “Initial Directors”) and any new Director (a
“New Director”) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the Directors then in office who either are Initial
Directors or New Directors; provided, however, that a Director whose initial
assumption of office is in connection with an actual or threatened election
contest (including but not limited to a consent solicitation) relating to the
election of Directors of the Company shall not be considered a New Director;
 
(c)           a reorganization, merger or consolidation or a sale or disposition
of all or substantially all of the Company’s assets (a “Business Combination”),
other than a Business Combination in which (A) the voting securities of the
Company outstanding immediately prior thereto and entitled to vote generally in
the election of directors continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity or parent
outstanding immediately after such Business Combination and entitled to vote
generally in the election of directors; (B) no “person” (as hereinabove
defined), other than the Company, an employee benefit plan (or related trust)
sponsored or maintained by the Company, or an entity resulting from such
Business Combination, acquires more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination were Initial Directors or New Directors at the time of the execution
of the initial agreement, or action of the Board, providing for such Business
Combination; or
 
(d)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
 
In the event that any award under the Plan constitutes Deferred Compensation,
and the settlement of, or distribution of benefits under such award is to be
triggered by a Change in Control, then such settlement or distribution shall be
subject to the event constituting the Change in Control also constituting a
“change in the ownership” or “change in the effective control” of the Company,
as permitted under Code Section 409A.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 5
COMMITTEE
 
Section 5.1                      Administration.  The authority to control and
manage the operation and administration of the Plan shall be vested in the
Committee in accordance with this Article 5.  The Committee shall be selected by
the Board, provided that the Committee shall consist of two (2) or more members
of the Board, each of whom are both a “non-employee director” (within the
meaning of Rule 16b-3 promulgated under the Exchange Act) and an “outside
director” (within the meaning of Code Section 162(m)).  Subject to applicable
stock exchange rules, if the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
 
Section 5.2                      Powers of Committee.  The Committee’s
administration of the Plan shall be subject to the following:
 
(a)           Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Company’s and any Subsidiary’s
employees, Directors and service providers those persons who shall receive
awards, to determine the time or times of receipt, to determine the types of
awards and the number of shares covered by the awards, to establish the terms,
conditions, performance criteria, restrictions, and other provisions of such
awards, (subject to the restrictions imposed by Article 6) to cancel or suspend
awards and to reduce or eliminate any restrictions or vesting requirements
applicable to an award at any time after the grant of the award.
 
(b)           Notwithstanding anything in the Plan to the contrary, in the event
that the Committee determines that it is advisable to grant awards which shall
not qualify for the exception for performance-based compensation from the tax
deductibility limitations of Section 162(m) of the Code, the Committee may make
such grants or awards, or may amend the Plan to provide for such grants or
awards, without satisfying the requirements of Section 162(m) of the Code.
 
(c)           The Committee will have the authority and discretion to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.
 
(d)           The Committee will have the authority to define terms not
otherwise defined herein.
 
(e)           Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.
 
(f)            In controlling and managing the operation and administration of
the Plan, the Committee shall take action in a manner that conforms to the
articles and bylaws of the Company and applicable state corporate law.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.3                      Delegation by Committee.  Except to the extent
prohibited by applicable law, the applicable rules of a stock exchange or the
Plan, or as necessary to comply with the exemptive provisions of Rule 16b-3
promulgated under the Exchange Act, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it, including:  (a) delegating to a committee of one or more
members of the Board who are not “outside directors” within the meaning of Code
Section 162(m), the authority to grant awards under the Plan to eligible persons
who are either:  (i) not then “covered employees,” within the meaning of Code
Section 162(m) and are not expected to be “covered employees” at the time of
recognition of income resulting from such award; or (ii) not persons with
respect to whom the Company wishes to comply with Code Section 162(m); and/or
(b) delegating to a committee of one or more members of the Board who are not
“non-employee directors,” within the meaning of Rule 16b-3, the authority to
grant awards under the Plan to eligible persons who are not then subject to
Section 16 of the Exchange Act.  The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report regularly to
the Committee regarding the delegated duties and responsibilities and any awards
so granted.  Any such allocation or delegation may be revoked by the Committee
at any time.
 
Section 5.4                      Information to be Furnished to Committee.  As
may be permitted by applicable law, the Company and any Subsidiary shall furnish
the Committee with such data and information as it determines may be required
for it to discharge its duties.  The records of the Company and any Subsidiary
as to an employee’s or Participant’s employment, termination of employment,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined by the Committee to be manifestly incorrect.  Subject
to applicable law, Participants and other persons entitled to benefits under the
Plan must furnish the Committee such evidence, data or information as the
Committee considers desirable to carry out the terms of the Plan.
 
Section 5.5                      Expenses and Liabilities.  All expenses and
liabilities incurred by the Committee in the administration and interpretation
of the Plan or any Award Agreement shall be borne by the Company.  The Committee
may employ attorneys, consultants, accountants or other persons in connection
with the administration and interpretation of the Plan.  The Company, and its
officers and Directors, shall be entitled to rely upon the advice, opinions or
valuations of any such persons.
 
 
Article 6
AMENDMENT AND TERMINATION
 
Section 6.1                      General.  The Board may, as permitted by law,
at any time, amend or terminate the Plan, and may amend any Award Agreement,
provided that no amendment or termination (except as provided in Section 2.5,
Section 3.4 and Section 6.2) may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), impair the rights of any Participant or beneficiary
under any award granted which was granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may
(a) materially increase the benefits accruing to Participants under the Plan,
(b) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.4, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a), (b)
or (c) above is approved by the Company’s shareholders.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 6.2                      Amendment to Conform to Law.  Notwithstanding
any provision in this Plan or any Award Agreement to the contrary, the Committee
may amend the Plan or an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or the Award Agreement to any present or future law relating to plans of
this or similar nature (including, but not limited to, Code Section 409A).  By
accepting an award under this Plan, each Participant agrees and consents to any
amendment made pursuant to this Section 6.2 or Section 2.5 to any award granted
under this Plan without further consideration or action.
 
 
Article 7
GENERAL TERMS
 
Section 7.1                      No Implied Rights.
 
(a)           No Rights to Specific Assets.  Neither a Participant nor any other
person shall by reason of participation in the Plan acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Plan.  A Participant shall have only a contractual
right to the Stock or amounts, if any, payable or distributable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.
 
(b)           No Contractual Right to Employment or Future Awards.  The Plan
does not constitute a contract of employment, and selection as a Participant
will not give any participating employee the right to be retained in the employ
of the Company or any Subsidiary or any right or claim to any benefit under the
Plan, unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an award
under this Plan, or, having been so selected, to receive a future award under
this Plan.
 
(c)           No Rights as a Shareholder.  Except as otherwise provided in the
Plan, no award under the Plan shall confer upon the holder thereof any rights as
a shareholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.
 
Section 7.2                      Transferability.  Except as otherwise provided
by the Committee, awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order, as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended.  The
Committee shall have the discretion to permit the transfer of awards under the
plan; provided, however, that such transfers shall be limited to immediate
family members of participants, trusts and partnerships established for the
primary benefit of such family members or to charitable organizations, and;
provided, further, that such transfers are not made for consideration to the
Participant.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.3                      Designation of Beneficiaries.  A Participant
hereunder may file with the Company a written designation of a beneficiary or
beneficiaries under this Plan and may from time to time revoke or amend any such
designation (“Beneficiary Designation”).  Any designation of beneficiary under
this Plan shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Committee is in doubt as to the
entitlement of any such beneficiary to any award, the Committee may determine to
recognize only the legal representative of the Participant in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone.
 
Section 7.4                      Non-Exclusivity.  Neither the adoption of this
Plan by the Board nor the submission of the Plan to the shareholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or the Committee to adopt such other incentive arrangements as
either may deem desirable, including, without limitation, the granting of
restricted stock, stock options or other equity awards otherwise than under the
Plan or an arrangement that is or is not intended to qualify under Code Section
162(m), and such arrangements may be either generally applicable or applicable
only in specific cases.
 
Section 7.5                      Award Agreement.  Each award granted under the
Plan shall be evidenced by an Award Agreement.  A copy of the Award Agreement,
in any medium chosen by the Committee, shall be provided (or made available
electronically) to the Participant, and the Committee may but need not require
that the Participant sign a copy of the Award Agreement.
 
Section 7.6                      Form and Time of Elections.  Unless otherwise
specified herein, each election required or permitted to be made by any
Participant or other person entitled to benefits under the Plan, and any
permitted modification, or revocation thereof, shall be filed with the Company
at such times, in such form, and subject to such restrictions and limitations,
not inconsistent with the terms of the Plan, as the Committee shall require.
 
Section 7.7                      Evidence.  Evidence required of anyone under
the Plan may be by certificate, affidavit, document or other information which
the person acting on it considers pertinent and reliable, and signed, made or
presented by the proper party or parties.
 
Section 7.8                      Tax Withholding.  All distributions under the
Plan are subject to withholding of all applicable taxes and the Committee may
condition the delivery of any shares or other benefits under the Plan on
satisfaction of the applicable withholding obligations.  Except as otherwise
provided by the Committee, such withholding obligations may be
satisfied:  (a) through cash payment by the Participant; (b) through the
surrender of shares of Stock which the Participant already owns; or (c) through
the surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan; provided, however, that except as otherwise specifically
provided by the Committee, such shares under clause (c) may not be used to
satisfy more than the Company’s minimum statutory withholding obligation.
 
Section 7.9                      Action by Company or Subsidiary.  Any action
required or permitted to be taken by the Company or any Subsidiary shall be by
resolution of its board of directors, or by action of one or more members of the
board (including a committee of the board) who are duly authorized to act for
the board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of the Company or such
Subsidiary.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.10                      Successors.  All obligations of the Company
under this Plan shall be binding upon and inure to the benefit of any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business, stock, and/or assets of the Company.
 
Section 7.11                      Indemnification.  To the fullest extent
permitted by law, each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 5.3, or an employee of the Company shall be
indemnified and held harmless by the Company against and from any loss
(including amounts paid in settlement), cost, liability or expense (including
reasonable attorneys’ fees) that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
 
Section 7.12                      No Fractional Shares.  Unless otherwise
permitted by the Committee, no fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any award.  The Committee shall determine
whether cash, Stock or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
Section 7.13                      Governing Law.  The Plan, all awards granted
hereunder, and all actions taken in connection herewith shall be governed by and
construed in accordance with the laws of the State of New York without reference
to principles of conflict of laws, except as superseded by applicable federal
law.
 
Section 7.14                      Benefits Under Other Plans.  Except as
otherwise provided by the Committee, awards to a Participant (including the
grant and the receipt of benefits) under the Plan shall be disregarded for
purposes of determining the Participant’s benefits under, or contributions to,
any Qualified Retirement Plan, non-qualified plan and any other benefit plans
maintained by the Participant’s employer.  The term “Qualified Retirement Plan”
means any plan of the Company or a Subsidiary that is intended to be qualified
under Code Section 401(a).
 
Section 7.15                      Validity.  If any provision of this Plan is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Plan shall be
construed and enforced as if such illegal or invalid provision had never been
included herein.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 7.16                      Notice.  Unless otherwise provided in an Award
Agreement, all written notices and all other written communications to the
Company provided for in the Plan, or any Award Agreement, shall be delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid (provided that international mail shall be sent via overnight or
two-day delivery), or sent by facsimile or prepaid overnight courier to the
Company at the address set forth below:
 
Mediware Information Systems, Inc.
11711 West 79th Street
Lenexa, KS 66214
Fax: (913) 307-1111
 
Such notices, demands, claims and other communications shall be deemed given:
 
(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(b)           in the case of certified or registered U.S. mail, five (5) days
after deposit in the U.S. mail; or
 
(c)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received, provided they are
actually received.  In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service
provider.  Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s senior human resource officer and Corporate Secretary.
 
Section 7.17                       Clawback Policy.  Any award, amount or
benefit received under the Plan shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable Company clawback policy, as it may be amended from time to time
(the “Policy”) or any applicable law.  A Participant’s receipt of an award shall
be deemed to constitute the Participant’s acknowledgment of and consent to the
Company’s application, implementation and enforcement of (i) the Policy or any
similar policy established by the Company that may apply to the Participant and
(ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, as well as the Participant’s express
agreement that the Company may take such actions as are necessary to effectuate
the Policy, any similar policy (as applicable to the Participant) or applicable
law without further consideration or action.
 
 
14

--------------------------------------------------------------------------------

 
 
Article 8
DEFINED TERMS; CONSTRUCTION
 
Section 8.1                      In addition to the other definitions contained
herein, unless otherwise specifically provided in an Award Agreement, the
following definitions shall apply:
 
(a)          “10% Shareholder” means an individual who, at the time of grant,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company.
 
(b)          “Award Agreement” means the document (in whatever medium prescribed
by the Committee) which evidences the terms and conditions of an award under the
Plan.  Such document is referred to as an agreement regardless of whether
Participant signature is required.
 
(c)          “Board” means the Board of Directors of the Company.
 
(d)           If the Participant is subject to an employment agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of termination for “cause,” then, for purposes of this Plan, the term “Cause”
shall have meaning set forth in such agreement.  In the absence of such a
definition, “Cause” means (1) any act of (A) fraud or intentional
misrepresentation, or (B) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or Subsidiary, or (2) willful violation of any
law, rule or regulation in connection with the performance of a Participant’s
duties (other than traffic violations or similar offenses), or (3) with respect
to any employee of the Company or Subsidiary, commission of any act of moral
turpitude or conviction of a felony, or (4) the willful or negligent failure of
the Participant to perform his duties in any material respect.
 
(e)          “Change in Control” has the meaning ascribed to it in Section 4.2.
 
(f)           “Code” means the Internal Revenue Code of 1986, as amended, and  
any rules, regulations and guidance promulgated thereunder, as modified from
time to time.
 
(g)         “Code Section 409A” means the provisions of Section 409A of the Code
and any rules, regulations and guidance promulgated thereunder.
 
(h)          “Committee” means the Committee acting under Article 5.
 
(i)           “Director” means a member of the board of directors of the Company
or a Subsidiary.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
(k)          “Exercise Price” means the price established with respect to an
option or SAR pursuant to Section 2.2.
 
 
15

--------------------------------------------------------------------------------

 
 
(l)           “Fair Market Value” shall, on any date, mean the officially-quoted
closing selling price of the shares on such date on the principal national
securities exchange on which such shares are listed or admitted to trading
(including the New York Stock Exchange, Nasdaq Stock Market, Inc. or such other
market or exchange in which such prices are regularly quoted) or, if there have
been no sales with respect to shares on such date, or if the shares are not so
listed or admitted to trading, the Fair Market Value shall be the value
established by the Board in good faith and in accordance with Code Sections 422
and 409A.
 
(m)         “ISO” has the meaning ascribed to it in Section 2.1(a).
 
(n)          “Participant” means any individual who has received, and currently
holds, an outstanding award under the Plan.
 
(o)          “Policy” has the meaning ascribed to it in Section 7.17.
 
(p)          “Prior Plans” means collectively the Mediware Information Systems,
Inc. 2003 Equity Incentive Plan and the Mediware Information Systems, Inc. 2001
Stock Option Plan.
 
(q)          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
 
(r)          “SAR” has the meaning ascribed to it in Section 2.1(b).
 
(s)          “Stock” means the common stock of the Company, $.10 par value per
share.
 
(t)           “Subsidiary” means any corporation, affiliate or other entity
which would be a subsidiary corporation with respect to the Company as defined
in Code Section 424(f) and, other than with respect to an ISO, shall also mean
any partnership or joint venture in which the Company and/or other Subsidiary
owns more than fifty percent (50%) of the capital or profits interests.
 
(u)          “Termination of Service” means the first day occurring on or after
a grant date on which the Participant ceases to be an employee of, or service
provider to (which, for purposes of this definition, includes Directors), the
Company or any Subsidiary, regardless of the reason for such cessation, subject
to the following:
 
(i)           The Participant’s cessation as an employee or service provider
shall not be deemed to occur by reason of the transfer of the Participant
between the Company and a Subsidiary or between two Subsidiaries.
 
(ii)           The Participant’s cessation as an employee or service provider
shall not be deemed to occur by reason of the Participant’s being on a leave of
absence from the Company or a Subsidiary approved by the Company or Subsidiary
otherwise receiving the Participant’s services.
 
 
16

--------------------------------------------------------------------------------

 
 
(iii)           If, as a result of a sale or other transaction, the Subsidiary
for whom Participant is employed (or to whom the Participant is providing
services) ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of or service provider to the Company or an entity that
is then a Subsidiary, then the occurrence of such transaction shall be treated
as the Participant’s Termination of Service caused by the Participant being
discharged by the entity for whom the Participant is employed or to whom the
Participant is providing services.
 
(iv)           A service provider whose services to the Company or a Subsidiary
are governed by a written agreement with the service provider will cease to be a
service provider at the time the term of such written agreement ends (without
renewal); and a service provider whose services to the Company or a Subsidiary
are not governed by a written agreement with the service provider will cease to
be a service provider on the date that is ninety (90) days after the date the
service provider last provides services requested by the Company or any
Subsidiary (as determined by the Committee).
 
(v)           Unless otherwise provided by the Committee, an employee who ceases
to be an employee, but becomes or remains a Director, or a Director who ceases
to be a Director, but becomes or remains an employee, shall not be deemed to
have incurred a Termination of Service.
 
(vi)           Notwithstanding the forgoing, in the event that any award under
the Plan constitutes Deferred Compensation, the term Termination of Service
shall be interpreted by the Committee in a manner not to be inconsistent with
the definition of “Separation from Service” as defined under Code Section 409A.
 
(v)           “Voting Securities” means any securities which ordinarily possess
the power to vote in the election of directors without the happening of any
pre-condition or contingency.
 
Section 8.2                      In this Plan, unless otherwise stated or the
context otherwise requires, the following uses apply:
 
(a)           actions permitted under this Plan may be taken at any time and
from time to time in the actor’s reasonable discretion;
 
(b)           references to a statute shall refer to the statute and any
successor statute, and to all regulations promulgated under or implementing the
statute or its successor, as in effect at the relevant time;
 
(c)           in computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to,
but excluding”;
 
(d)           references to a governmental or quasi-governmental agency,
authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of the agency, authority or instrumentality;
 
 
17

--------------------------------------------------------------------------------

 
 
(e)           indications of time of day shall be based upon the time applicable
to the location of the principal headquarters of the Company;
 
(f)           “including” means “including, but not limited to”;
 
(g)          all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;
 
(h)          all words used in this Plan will be construed to be of such gender
or number as the circumstances and context require;
 
(i)           the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Plan have been inserted solely for
convenience of reference and shall not be considered a part of this Plan nor
shall any of them affect the meaning or interpretation of this Plan or any of
its provisions;
 
(j)           any reference to a document or set of documents in this Plan, and
the rights and obligations of the parties under any such documents, shall mean
such document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
 
(k)          all accounting terms not specifically defined herein shall be
construed in accordance with GAAP.
 
 
18